DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharyo (JP 41-11285, as cited by Applicant).
As for Claim 1, discloses Sharyo discloses a coupling/uncoupling device comprising:
a columnar member (2) configured by a divided pair of semicircular members (see Figs. 3-4); and
a pair of coupling members (pair of 1) forming a circular holding section (3) that is in contact with the columnar member along an outer circumferential surface of the columnar member and holds the columnar member (see Figs. 3-4),
wherein the circular holding section includes a circular inner surface section (inner surface section of 3) with which an outer circumferential surface of the columnar member is in slide contact (see Figs. 3-4), the circular inner surface section being formed from inner circumferential surfaces of a semicircular section (see semi-circular inner section of 3 in member 1) in one coupling member (see Figs. 1-2) and a semicircular section (see the other semi-circular inner section of 3 in the other member 1) in the other coupling member by disposing the semicircular section in one coupling member and the semicircular section in the other coupling member to be opposed to each other so that the inner circumferential surfaces are continuous (see Figs. 1-2), and
the columnar member is configured to be rotatable in both clockwise and counterclockwise directions along the circular inner surface section about a reference position where a contact surface (perimeter surface of 2) of the pair of coupling members and a dividing surface (base surface of 2) of the columnar member are flush with each other (see Fig. 4).
2. The coupling/uncoupling device according to claim 1, comprising a restricting section (the section on member 1 containing member 9) that limits a rotation angle of the columnar member, wherein the circular holding section is configured to be capable of holding the columnar member in any direction in which the columnar member is in contact with the circular inner surface section (see Fig. 4). 
3. The coupling/uncoupling device according to claim 2, wherein the restricting section is provided on a normal passing through the columnar member (member 9 which passes through member 1 at aperture 10) on the contact surface of the coupling members in the coupling members (see Fig. 1).
4. The coupling/uncoupling device according to claim 1, wherein a coupled state of the pair of coupling members is retained by stopping the columnar member in a position to which the columnar member is rotated counterclockwise about the reference position where the contact surface of the pair of coupling members and the dividing surface of the columnar member are flush with each other, and the coupled state is released by rotating the columnar member clockwise (see Figs. 1-4, see page 1, left column, line 22 to right column, line 23).
5. The coupling/uncoupling device according to claim 1, wherein a coupled state of the pair of coupling members is retained by stopping the columnar member in a position to which the columnar member is rotated clockwise about the reference position where the contact surface of the pair of coupling members and the dividing surface of the columnar member are flush with each other, and the coupled state is released by rotating the columnar member counterclockwise (see Figs. 1-4, see page 1, left column, line 22 to right column, line 23).
6. The coupling/uncoupling device according to claim 1, wherein a coupled state of the pair of coupling members can be retained irrespective of whether the columnar member is rotated clockwise or counterclockwise and stopped about the reference position where the contact surface of the pair of coupling members and the dividing surface of the columnar member are flush with each other (See Figs. 1-4).
7. The coupling/uncoupling device according to claim 1, wherein a coupled state of the pair of coupling members is released by rotating the columnar member in a direction in which the pair of coupling members moves when the pair of coupling members is separated (see Figs. 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677